359 S.W.3d 130 (2011)
Jerel CRABTREE, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73993.
Missouri Court of Appeals, Western District.
December 27, 2011.
Jerel Crabtree, Appellant pro se.
Jeannie D. Mitchell, Jefferson City, MO, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Jerel Crabtree appeals the decision of the Labor and Industrial Relations Commission dismissing her unemployment benefits appeal because her "Application for Review" from the Appeals Tribunal to the Commission was not timely filed.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.